Citation Nr: 1518017	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-22 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in North Florida/South Georgia Veterans Health System


THE ISSUES

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of emergency room treatment at Ocala Regional Medical Center on April 22, 2013 and April 25, 2013.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to November 1964.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2013 decision by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida, which denied the claim for reimbursement or payment for expenses incurred at Ocala Regional Medical Center on April 22, 2013 and April 25, 2013.  The Veteran perfected a timely appeal to that decision.  

As a final preliminary matter, the Board notes that a review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the claims being decided herein, other than an informal hearing presentation from the Veteran's service representative dated February 10, 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

In his July 2013 substantive appeal the Veteran requested a hearing on appeal before a Veterans Law Judge at the RO (Travel Board hearing).  A review of the VBMS file indicates that a hearing was scheduled for October 8, 2014.  A Report of General Information, dated September 23, 2014, indicates that the Veteran was contacted and informed regarding his "November" (sic) travel board hearing; he indicated that he would be there.  There is no further information of record regarding the status of that hearing.  

Thereafter the Veteran was scheduled for a travel board hearing on January 15, 2015, but he canceled.  Of record is a memorandum from the Veteran's service representative, dated December 30, 2014, indicating that he wished to reschedule his hearing due to an unexpected medical emergency.  See 38 C.F.R. § 20.704(c) (2014).  However, in a February 2015 Informal Hearing Presentation, the representative indicates that while VA canceled the hearing as requested by the Veteran, they never rescheduled the hearing.  The representative requested that the Board remand this case in order to afford the Veteran the opportunity to attend a Travel Board hearing and provide testimony to support his claim.  

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board). As the AOJ schedules Travel Board hearings, a remand is in order so that the veteran may be afforded another opportunity to report for his requested hearing.  See 38 C.F.R. §§ 20.702, 20.704 (2014).  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a hearing before a member of the Board sitting at the RO.  The AOJ should notify the Veteran and his representative of the date and time of the hearing and give them sufficient time to prepare in accordance with controlling regulations.  See 38 C.F.R. § 20.704(b) (2014).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  




